UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2007 (August 8, 2007) SENECA FOODS CORPORATION (Exact name of registrant as specified in its charter) New York 0-01989 16-0733425 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation) Identification No.) 3736 South Main Street, Marion New York 14505-9751 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (315) 926-8100 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 8, 2007, Seneca Foods Corporation issued a press release on its financial results for the first quarter ended June 30, 2007 furnished as Exhibit 99.1, attached hereto. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Press Release dated August 8, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENECA FOODS CORPORATION Dated: August 8, 2007By:/s/ Kraig H. Kayser Name:Kraig H. Kayser President and Chief Executive Officer EXHIBIT INDEX ExhibitDescription 99.1Press Release of Seneca Foods Corporation dated August 8, 2007.
